Title: To George Washington from the Maryland Council, 6 June 1780
From: Maryland Council
To: Washington, George



Sir.
In Council Annapolis 6th June 1780

We have the Honor to enclose your Excellency a late Resolve of the General Assembly of Maryland.
The apparent Justice of the Claims, of the Maryland Officers, in the late Rawlings’s, and German Battalion, set forth, in their Petition, induced the Assembly to enter into this Resolve. The Incorporation would obviate Inconveniencies, to this State, in supplying its Officers and Men with Cloaths and other Necessaries, dispersed as they now are: yet the Expediency and Propriety of carrying the Measure into Execution, is wholly referred to your Excellency’s Consideration and Decision. We have the Honor to be with the highest Sentiments of Personal Respect and Esteem Your Excellency’s obedient Servants

Tho. Sim Lee

